Citation Nr: 1739253	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-25 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2015, a videoconference hearing was held before the undersigned; a transcript is of record.

In December 2015, the Board denied the claim for service connection for bilateral hearing loss, and remanded the claim for service connection for a bilateral knee disability for further development.

The Veteran appealed the denial of service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued a Memorandum Decision vacating the December 2015 Board denial.  The Court remanded the case back to the Board for further development in accordance with the Memorandum Decision.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence establishes bilateral hearing loss resulted from acoustic trauma in service.

2. The Veteran's bilateral knee disability was not manifested in service or within one year of service, and is not shown to be related to his service.



CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claim for service connection for bilateral hearing loss, no further discussion of the VCAA is required with respect to that claim.

The notice requirements have been met with regard to the remaining claim for service connection for a bilateral knee disability.  A March 2012 letter notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service treatment records and post-service treatment records have been obtained.  VA examinations were obtained and are adequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the January 2016 addendum to the April 2012 examination substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When a chronic condition (e.g., sensorineural hearing loss and arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases (e.g., sensorineural hearing loss and arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I. Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to acoustic trauma incurred in-service.  In its December 2015 decision, the Board conceded that he was exposed to some level of hazardous noise levels in service.

The Veteran underwent a VA audiological evaluation in April 2012.  He reported difficulty communicating in social and employment situations.  The examiner diagnosed bilateral sensorineural hearing loss.  Review of this report indicates that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran's service medical records were unavailable at that time for the examiner to provide an etiological opinion as to the bilateral hearing loss.

In a July 2012 addendum, after reviewing the Veteran's service medical records, the examiner noted the Veteran was exposed to hazardous noise levels while in service.  Electronic hearing testing conducted at enlistment and at discharge showed the Veteran did not have significant hearing loss while in service, as there was no significant threshold shift beyond normal variability while in service.  Based on the electronic hearing testing conducted at enlistment and discharge, the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure while in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).

As discussed in the Court's October 2016 Memorandum Decision, the VA examiner's opinion is based solely upon the absence of documented hearing loss upon separation and a lack of a shift in hearing acuity during service.  Therefore, the Board finds the opinion to be of little probative value.  See id.; Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

Therefore, the only other evidence of record is the Veteran's testimony during the August 2015 Board hearing that he first experienced hearing loss at the rifle range when a recruit dropped a hand grenade, and attributing his bilateral hearing loss to his conceded in-service noise exposure.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for bilateral hearing loss.  In summary, the Veteran currently has bilateral hearing loss, and he had acoustic trauma in service.  As to the remaining element, the Board finds that the evidence is in relative equipoise.  As such, the Board grants the benefits sought.

II. 
Bilateral Knee Disability

The Veteran contends he has a bilateral knee disability due to service, specifically due to marching during boot camp in tennis shoes.  See March 2012 Veteran's Statement; August 2015 Hearing Transcript, pp. 5.

His service medical records reflect April 1972 and May 1972 complaints of left knee pain.  No diagnoses were noted on his February 1974 Report of Medical Examination at release from active duty.

On April 2012 VA examination, the examiner noted the Veteran had bilateral knee strain.  An x-ray showed normal bilateral knees.  The examiner stated the Veteran was a poor historian, who reported he had pain in both knees ever since being seen in service for left leg and knee pain.  The Veteran stated he was seen periodically by his primary care physician for knee complaints, but that his doctor "disappeared" around four years prior.  He reported working as a painter and welder since service until 2009, performing heavy manual labor.

In a June 2012 addendum to the April 2012 VA examination, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination, the examiner noted the Veteran was seen twice in service for left knee pain, but his separation examination was silent for a knee condition, and since then he has performed manual labor.  The examiner stated there was not enough objective medical evidence to account for the 40 years since he complained of left knee pain and his current left knee strain.  The examiner also noted there was no documentation in the Veteran's claims file of a right knee condition prior to the April 2012 VA examination.  The Veteran's bilateral heel fractures during service healed without residuals, and his current heel condition is unrelated to service.  The examiner opined that it was less likely than not that the Veteran's right knee strain was secondary to his left knee pain or heel fractures in service, and more likely that it was the result of 35 years of doing manual labor.

A January 2016 addendum noted that August 2015 x-rays showed "minimal degenerative changes of the knee centered within the patellofemoral compartments bilaterally."  The Veteran's primary care physician diagnosed osteoarthritis of both knees, treated with over-the-counter pain medication and a referral to physical therapy.  The examiner opined that it was less likely than not that the Veteran's current bilateral knee arthritis had its onset during his period of active duty.  The examiner noted that the April 2012 knee x-rays were normal, without evidence of arthritis.  As arthritis is a result of biomechanical stress on the knee joints over time, and there was no indication of bilateral knee arthritis as recently as April 2012, the examiner opined it was less likely than not that bilateral knee arthritis had its onset during service.  The examiner also noted it was less likely than not that the bilateral knee arthritis was caused by the Veteran's in-service knee strain, or having inadequate footwear during service.  The examiner stated the Veteran's bilateral knee arthritis is a natural progression of bilateral knee strain, which is unrelated to his two episodes of left knee pain during service and reports of wearing tennis shoes while running and marching during boot camp.  The examiner stated the bilateral knee strain and resultant arthritis were instead more likely a result of the Veteran's 35 years of working in manual labor after discharge from the military.

The Board finds that the evidence of record does not support a finding of service connection for a bilateral knee disability.

The Board finds the January 2016 VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's bilateral knee disability and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's bilateral knee disability was related to service  The examiner noted the Veteran's treatment records did not indicate diagnosis or treatment of bilateral knee arthritis until many years after service.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.  In forming this opinion, the examiner clearly considered the Veteran's lay statements.

The Board has also considered the statements from the Veteran attributing a bilateral knee disability to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide opinions as to the etiology of a bilateral knee disability.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a bilateral knee disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


